Guerry, J.
The Supreme Court having decided in this case, on certiorari, that “Where a county, in the exercise of its discretion, refuses to grant the privilege to any to engage in the sale of malt beverages, the sale of malt beverages within the limits of that county is absolutely forbidden; but when a county licenses such sale, and provides rules and regulations under which such sales may be conducted, the authorities of such county may not tax the agent or salesman of a duly licensed wholesaler of malt liquors of another county, for the privilege of making sales subject to subsequent delivery by such wholesaler from the stock of the place of business of the legally licensed wholesaler in a different county. Accordingly, the conviction of the plaintiff in certiorari was unauthorized.” Gaissert v. State, 186 Ga. 599 (198 S. E. 675). The original judgment rendered by this court (57 Ga. App. 842, 197 S. E. 54), affirming the judgment of the judge of the city court of Newnan, finding the defendant guilty, is hereby vacated, and a judgment of reversal rendered instead.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.